DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s Amendments and Arguments filed 12/09/2021 have been considered for examination. 

With regard to the objections to Claims, Applicant’s arguments filed 12/09/2021 in view of the amendments have been fully considered and are persuasive. Thus, the objections to Claims have been withdrawn.

With regard to the 103 rejections, Applicant’s arguments filed 12/09/2021 in view of the amendments have been fully considered but are not persuasive for at least reasons set forth below.

On page 8 of Remarks, Applicant argued: 
In this regard, as best as can be discerned from the Office Action, the Office asserted that (i) the combined outputs of the L-point DFTs of all j branches of a transmitter that processes data symbols, b(i), of all j streams assigned to the one of the j branches reads on the claimed fDOM signal, and (ii) the M-times repetition blocks 310 of all j branches of a transmitter carry out the claimed feature "replicating the fDOM signal so as to form a plurality of fDOM signal instances, wherein the plurality of fDOM signal instances is inclusive of the fDOM signal'. As further detailed below, contrary to the Office's assertions, not one of the M times repetition blocks 310 of any of the j branches of a transmitter replicates the combined outputs of the L-point DFT of all j branches of a transmitter. Instead, as disclosed by Kim, each of the M-times repetition blocks 310 only replicates the output of the L-point DFT of the corresponding j branch of a transmitter. Hence, contrary to the Office's assertions, Kim fails to disclose the clamed feature "replicating the fDOM signal so as to form a plurality of fDOM signal instances, wherein the plurality of fDOM signal instances is inclusive of the fDOM signal'.
In response to Applicant’s argument, Examiner respectfully disagrees.
The Office Action of 09/09/2021 did not mean to state that “(ii) the M-times repetition blocks 310 of all j branches of a transmitter carry out the claimed feature "replicating the fDOM signal so as to form a plurality of fDoM signal instances, wherein the plurality of fDOM signal instances is inclusive of the fDOM signal'. Rather, the office action stated that the M-times repetition block 310 of a single branch of a transmitter carries out the claimed feature, "replicating the fDOM signal so as to form a plurality of fDoM signal instances, wherein the plurality of fDOM signal instances is inclusive of the fDOM signal'. See 1st paragraph at page 5 of the office action. It is clear that the M-times repetition block 310 of Kim replicates the output signals of the L-point DFT 300 to output signals of the M-times repetition 310 (i.e., the claimed plurality of fDOM signal instances). Therefore, Kim clearly discloses, "replicating the fDOM signal so as to form a plurality of fDOM signal instances, wherein the plurality of fDOM signal instances s inclusive of the fDOM signal', as currently claimed. 

On pages 8-9 of Remarks, Applicant argued: 
In addition to such failure, and for the sake of argument, the Applicant notes that Kim discloses that any single M-times repetition block 310 forms multiple repetitions of the output of  its corresponding L-point DFT and that the spectral weighting block 320 performs spectral weighting the combined repetitions, not each repetition. Hence, even assuming there is only a single branch (i.e., j=1 ), Kim fails to disclose performing spectral weighting on each repetition. And as such, contrary to the Office's contentions, Kim fails to disclose the clamed features "shaping each of the plurality of fDOM signal instances".
In response to Applicant’s argument, Examiner respectfully disagrees.
Recalling the examiner’s interpreting the M-times repetition block 310 of a single branch of FIG. 3 as the claimed “replacating the fDOM signal so as to form a plurality of fDOM signal instances”, it is clearly seen from FIG. 3 and ¶0040 of Kim that the spectral weighting block 320 performs spectral weighting/shaping on the output signals of the M-times repetition block 310, thus results in providing the spectrally weighted/shaped on each of the output signals of the M-times repetition block 310, particularly, each repeated L-point DFT.

On pages 9-11 of Remarks, Applicant argued: 
In furtherance of above, the Applicant notes the following. Kim, at par. [0038], states "FIG. 3 illustrates a method of generating a CPDMA signal based on a multi-stream CPDMA according to the embodiment of the present invention." Further, Kim, at pars. [0040][0041 ], teaches: ....
The above-noted disclosures of Kim make clear that the multi-stream signal, d<i)[m], output from the single LM-point IDFT 330 is formed from multiple streams. And since the Office's contentions include a contention that such multi-stream signal, d<i)[m], reads on the claimed "combined fDOM signal," it necessarily follows from the Office's contentions that the processing of the multiple streams as taught by Kim must read on the claimed features "transforming a set of data symbols ... into a frequency domain ("fDOM'') signal using a discrete Fourier transform (DFT)", "replicating the fDOM signal so as to form a plurality of fDOM signal instances, wherein the plurality of fDOM signal instances is inclusive of the fDOM signal', "shaping each of the plurality of fDOM signal instances", and "combining the plurality of shaped fDOM signal instances to form a combined fDOM signal'. Notably, the claimed features clearly indicate that (i) the "the fDOM signal' is the result (i.e., output of) DFT processing, and (ii) it is that "fDOM signal' that is replicated to form the "plurality of fDOM signal instances" (where each of the fDOM signal instances are shaped and then combined to form the combined fDOM signal). Contrary to the claimed features, Kim, at Fig. 3 (reproduced below) and accompanying description, clearly discloses that each stream processing branch generates a separate signal resulting from the processing by its respective L-point DFT 300. ...
Hence, it necessarily follows therefrom that the multiple L-point DFTs 300 are indeed separate L-point DFTs that generate multiple and separate signals. It necessarily follows therefrom and from the rest of Fig. 3 and accompanying description, Kim discloses that the multiple single column vectors of length LxM1 that are generated by the multiple M-times repetition functions 310 and subsequently weighted and combined to form the multi-stream signal, d<i)[m], are formed using the multiple and separate signals output from the multiple and separate L-point DFTs. 
Therefore, Kim fails to teach that the output of a single L-point DFT 300 of the multiple L-point DFTs 300 that subsequently undergoes repetition and weighting form the multiple streams that are combined to form multi-stream signal, d<i)[m]. And thus, contrary to the Office's contentions, Kim fails to disclose teach or suggest the claimed "combined fDOM signal' and the features attendant to forming the claimed "combined fDOM signal", including the features "transforming a set of data symbols ... into a frequency domain ("fDOM'') signal using a discrete Fourier transform (DFT)", "replicating the fDOM signal so as to form a plurality of fDOM signal instances, wherein the plurality of fDOM signal instances is inclusive of the fDOM signal", "shaping each of the plurality of fDOM signal instances", and "combining the plurality of shaped fDOM signal instances to form a combined fDOM signal."
In response to Applicant’s argument, Examiner respectfully disagrees.
Recalling again the examiner’s interpreting the M-times repetition block 310 of a single branch of FIG. 3 as the claimed “replicating the fDOM signal so as to form a plurality of fDOM signal instances”, thus the rejection is made not relying on the multi-stream signals in association with all branches of FIG. 3 of Kim, but a stream from a single branch thereof, Applicant’s arguments on the multi-stream features of Kim is moot. 
	Nevertheless, considering Applicant’s argument (see, page 11 of Remraks), “(ii) such output is the input a single spectral weighting function 320, and (ii) the output of the single spectral weighting function 320 is single column vector of length LxM3. Hence, the single column vector of length LxM output from the single M-times repetition function 310 is a single signal (not a plurality of signals), and the single spectral weighting function 320 treats that single column vector of length LxM output from single M-times repetition function 310 as a single signal (not a plurality of signals). Such interpretation is further supported by Kim, at par. [0039], which indicates that the single spectral weighting function 320 is "a diagonal matrix" (i.e., a single matrix, not multiple diagonal matrices”, the examiner respectfully disagrees. A single column vector (LMx1) does not necessarily be a single signal, but could be a plurality of signals, e.g., each of which corresponds to a respective one of M repetition signals, each repetition signal is a Lx1 column vector. 
Therefore, regarding the claimed feature, “combining the plurality of shaped fDOM signal instances to form a combined fDOM signal”, given the broadest reasonable interpretation, the plurality of shaped fDOM signal for being combined is considered as the output signals themselves of the spectral weighting block 320 of a single branch since the output signals themselves of the spectral weighting block 320 of a single branch would be combined with other signals of other spectral weighting block 320 of other branch(es), as can be seen in FIG. 3 and its related descriptions of Kim.

On page 8 of Remarks, Applicant argued: 
In addition to the forgoing, the Applicant notes the Office asserted that the rationale for
combining Kim and Berardinelli is because "[i]t would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of taught by Kim to provide features, transforming a set of data symbols and a unique word (UW) sequence4 into a frequency domain signal using a discrete Fourier transform (DFT), as taught by Berardinelli to arrive at the claimed invention." This rationale is flawed. .... 
In sum, the Applicant submits that, for the reasons expressed above, (i) Kim and
Berardinelli, alone or combined, fail to disclose at least one element of the independent
claim 1, (ii) the Office's proposed modification of adding the asserted Berardinelli features
would render the system of Kim unsatisfactory for Kim's intended purpose (i.e. transmitting
frequency hopped data instead of frequency hopped data and zeros), and (iii) there is no
reasonable expectation of success of the Office's proposed modification teaching the
claimed invention of claim 1. As such, the Applicant submits that claim 1 is patentable
over Kim in view of Berardinelli.
In response to Applicant’s argument, Examiner respectfully disagrees.
The examiner notes that one of ordinary skill in the art is also a person of ordinary creativity, not an automaton, and in many cases will be able to fit teachings of multiple patents together like pieces of a puzzle. Furthermore, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressively suggested in any one or all of the references. Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, Berardinelli provides motivation for “transforming a set of data symbols and a unique word (UW) sequence into a frequency domain signal using a discrete Fourier transform (DFT)” as doing so provides the system of Kim with the enhanced capability of allowing the system to boost OFOM flexibility and improve its frequency localization, as indicated in the Office Action of 09/09/2021 (it suffices that there is motivation to combine the teachings of Kim and Berardinelli to arrive at the claimed invention as taught by the recited limitations). Furthermore, there is no reasons to compel a person having an ordinary skill in the art to combine the teachings of the references in the specific manner set forth by Applicant.

On page 13 of Remarks, Applicant argued:
[i]ndependent claim 14 recites similar features as independent claim 1. The Applicant
therefore submits independent claim 14 is also patentable over Kim in view of Berardinelli.
In response to Applicant’s argument, Examiner respectfully disagrees. 
Since claim 14 recites similar features as claim 1 without further patentable features, claim 14 is unpatentable in view of the same reasons set forth above regarding claim 1.  Thus, Applicant’s arguments in the above are moot.

On page 13 of Remarks, Applicant argued:
[e]ach of claims 6-8, 10, 15-16 and 18 is dependent from one of the independent claims 1 and 14, either directly or indirectly. As such, each of these dependent claims 6-8, 10, 15-16 and 18 is also patentable over the cited references at least by virtue of its dependency from an allowable base claim. Moreover, these dependent claims are also patentable for the respective combination of subject matter recited by each dependent claim. 
In response to Applicant’s argument, Examiner respectfully disagrees.
Since claims 1 and 14 are unpatentable over Kim in view of Berardinelli as set forth above, patentability of other dependent claims should be determined based on the claimed limitations recited thereon, rather than their respective independent claims. Claims 6-8, 10, 15-16, 19 and 23 are also unpatentable, as set forth below.

On pages 13-14 of Remarks, Applicant argued:
In making the rejection, the Office only relied on Ko for the purpose of teaching the subject matter of each of the dependent claims 2-5, 29-22 and 24-25. The Office did not rely upon Ko to teach any of the claimed features of independent claims 1 and 14, from which dependent claims 2-5, 19-22 and 24-25 depend. The Applicant submits that Ko does not cure the deficiencies of Kim and Berardinelli with respect to independent claims 1 and 14. Therefore, the Applicant respectfully submits that, for at least the reasons express above, the combination of Kim, Berardinelli and Ko fails to teach all of the elements of each of the independent claims 1 and 14, and thus, the combination Kim, Berardinelli and Ko fails to teach all of the elements of each of the dependent claims 2-5, 19-22 and 24-25. The Applicant therefore submits that each of the dependent claims 2-5, 19-22 and 24-25 is not obvious under 35 U.S.C. § 103 over Kim, in view of Berardinelli and further in view of Ko. 
In response to Applicant’s argument, Examiner respectfully disagrees.
Since claims 1 and 14 are unpatentable over Kim in view of Berardinelli as set forth above, patentability of other dependent claims should be determined based on the claimed limitations recited thereon, rather than their respective independent claims. Claims 2-5, 19-22 and 24-25 and 24-25 are also unpatentable in view of Kim in view of Berardinelli and Ko, as set forth below.

On page 14 of Remarks, Applicant argued:
In making the rejection, the Office only relied on Fang for the purpose of teaching the subject matter of dependent claim 9. The Office did not rely upon Fang to teach any of the claimed features of independent claim 1, from which dependent claim 9 depends. The Applicant submits that Fang does not cure the deficiencies of Kim and Berardinelli with respect to independent claim 1. Therefore, the Applicant respectfully submits that, for at least the reasons express above, the combination of Kim, Berardinelli and Fang fails to teach all of the elements of independent claim 1, and thus, the combination Kim, Berardinelli and Fang fails to teach all of the elements of dependent claim 9. The Applicant therefore submits that dependent claim 9 is not obvious under 35 U.S.C. § 103 over Kim, in view of Berardinelli and further in view of Fang. 
In response to Applicant’s argument, Examiner respectfully disagrees.
Since claims 1 and 14 are unpatentable over Kim in view of Berardinelli as set forth above, patentability of other dependent claims should be determined based on the claimed limitations recited thereon, rather than their respective independent claims. Claim 9 is also unpatentable in view of Kim in view of Berardinelli and Fang, as set forth below.

On page 15 of Remarks, Applicant argued:
In making the rejection, the Office only relied on Atungsiri for the purpose of teaching the subject matter of each of the dependent claims 11 and 17. The Office did not rely upon Atungsiri to teach any of the claimed features of independent claims 1 and 14, from which dependent claims 11 and 17 depend. The Applicant submits that Atungsiri does not cure the deficiencies of Kim and Berardinelli with respect to independent claims 1 and 14. Therefore, the Applicant respectfully submits that, for at least the reasons express above, the combination of Kim, Berardinelli and Atungsiri fails to teach all of the elements of each of the independent claims 1 and 14, and thus, the combination Kim, Berardinelli and Atungsiri fails to teach all of the elements of each of the dependent claims 11 and 17. The Applicant therefore submits that each of the dependent claims 11 and 17 is not obvious under 35 U.S.C. § 103 over Kim, in view of Berardinelli and further in view of Atungsiri.  
In response to Applicant’s argument, Examiner respectfully disagrees.
Since claims 1 and 14 are unpatentable over Kim in view of Berardinelli as set forth above, patentability of other dependent claims should be determined based on the claimed limitations recited thereon, rather than their respective independent claims. Claims 11 and 17 are also unpatentable in view of Kim in view of Berardinelli and Atungsiri, as set forth below.

On page 15 of Remarks, Applicant argued:
In making the rejection, the Office only relied on Atungsiri for the purpose of teaching the subject matter of each of the dependent claims 11 and 17. The Office did not rely upon Atungsiri to teach any of the claimed features of independent claims 1 and 14, from which dependent claims 11 and 17 depend. The Applicant submits that Atungsiri does not cure the deficiencies of Kim and Berardinelli with respect to independent claims 1 and 14. Therefore, the Applicant respectfully submits that, for at least the reasons express above, the combination of Kim, Berardinelli and Atungsiri fails to teach all of the elements of each of the independent claims 1 and 14, and thus, the combination Kim, Berardinelli and Atungsiri fails to teach all of the elements of each of the dependent claims 11 and 17. The Applicant therefore submits that each of the dependent claims 11 and 17 is not obvious under 35 U.S.C. § 103 over Kim, in view of Berardinelli and further in view of Atungsiri.  
In response to Applicant’s argument, Examiner respectfully disagrees.
Since claims 1 and 14 are unpatentable over Kim in view of Berardinelli as set forth above, patentability of other dependent claims should be determined based on the claimed limitations recited thereon, rather than their respective independent claims. Claims 11 and 17 are also unpatentable in view of Kim in view of Berardinelli and Atungsiri, as set forth below.

On page 15 of Remarks, Applicant argued:
In making the rejection, the Office only relied on Atungsiri and Hefenstein for the purpose of teaching the subject matter of dependent claim 12. The Office did not rely upon
Atungsiri and Hefenstein to teach any of the claimed features of independent claim 1, from which dependent claim 12 depends. The Applicant submits that Atungsiri and Hefenstein do not cure the deficiencies of Kim and Berardinelli with respect to independent claim 1. Therefore, the Applicant respectfully submits that, for at least the reasons express above, the combination of Kim, Berardinelli, Atungsiri and Hefenstein fails to teach all of the elements of independent claim 1, and thus, the combination Kim, Berardinelli, Atungsiri and Hefenstein fails to teach all of the elements of dependent claim 12. The Applicant therefore submits that dependent claim 12 is not obvious under 35 U.S.C. § 103 over Kim, in view of Berardinelli and further in view of Atungsiri and Hefenstein.
In response to Applicant’s argument, Examiner respectfully disagrees.
Since claims 1 and 14 are unpatentable over Kim in view of Berardinelli as set forth above, patentability of other dependent claims should be determined based on the claimed limitations recited thereon, rather than their respective independent claims. Claim 12 are also unpatentable in view of Kim in view of Berardinelli, Atungsiri and Hefenstein, as set forth below.

On pages 15-16 of Remarks, Applicant argued:
In making the rejection, the Office only relied on Pagnanelli and Blu for the purpose of teaching the subject matter of dependent claim 13. The Office did not rely upon Pagnanelli and Blu to teach any of the claimed features of independent claim 1, from which dependent claim 13 depends. The Applicant submits that Pagnanelli and Blu does not cure the deficiencies of Kim and Berardinelli with respect to independent claim 1. Therefore, the Applicant respectfully submits that, for at least the reasons express above, the combination of Kim, Berardinelli, Pagnanelli and Blu fails to teach all of the elements of independent claim 1, and thus, the combination Kim, Berardinelli, Pagnanelli and Blu fails to teach all of the elements of dependent claim 13. The Applicant therefore submits that dependent claim 13 is not obvious under 35 U.S.C. § 103 over Kim, in view of Berardinelli and further in view of Pagnanelli and Blu.  
In response to Applicant’s argument, Examiner respectfully disagrees.
Since claims 1 and 14 are unpatentable over Kim in view of Berardinelli as set forth above, patentability of other dependent claims should be determined based on the claimed limitations recited thereon, rather than their respective independent claims. Claim 13 is also unpatentable in view of Kim in view of Berardinelli, Pagnanelli and Blu, as set forth below.


On page 16 of Remarks, Applicant argued:
In making the rejection, the Office only relied on Christoph for the purpose of teaching the subject matter of dependent claim 23. The Office did not rely upon Christoph to teach any of the claimed features of independent claim 1, from which dependent claim 23 depends. The Applicant submits that Christoph does not cure the deficiencies of Kim and Berardinelli with respect to independent claim 1. Therefore, the Applicant respectfully submits that, for at least the reasons express above, the combination of Kim, Berardinelli and Christoph fails to teach all of the elements of independent claim 1, and thus, the combination Kim, Berardinelli and Fang fails to teach all of the elements of dependent claim 23. The Applicant therefore submits that dependent claim 23 is not obvious under 35 U.S.C. § 103 over Kim, in view of Berardinelli and further in view of Christoph.  
In response to Applicant’s argument, Examiner respectfully disagrees.
Since claims 1 and 14 are unpatentable over Kim in view of Berardinelli as set forth above, patentability of other dependent claims should be determined based on the claimed limitations recited thereon, rather than their respective independent claims. Claim 23 is also unpatentable in view of Kim in view of Berardinelli and Christoph, as set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	
Claims 1, 6-8, 10, 14-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Publication No. 2014/0341259) in view of Berardinelli et al “On the potential of OFDM enhancements as 5G waveforms”, 2014 IEEE 79th Vehicular Technology Conference (VTC Spring), May 18-21, 2014, Seoul, Korea. 

Regarding claim 1, Kim teaches, a method implemented in transmitter [FIGS. 1 and 3; ¶0026, a block transmission method in a multi-stream CPDMA transmitter] comprising: 
transforming a set of data symbols [FIG. 3; ¶0039, transforming a set of data symbols b(i,1); see, the signal input to L-point DFT 300] into a frequency domain ("fDOM") signal using a discrete Fourier transform (DFT) [FIG. 3; ¶0039-0041, into a frequency domain; note that the L-point DFT 300 is a block which transforms a time-domain signal into a frequency-domain signal using a discrete Fourier transform (DFT); see, the signal output from the L-point DFT 300]; 
replicating the fDOM signal so as to form a plurality of fDOM signal instances [FIG. 3; ¶¶0040-0041, performing M times repetition/replicating on the output signals of the L-point DFT 300 to form output signals of M-times repetition 310 (i.e., a plurality of fDOM signal instances)], wherein the plurality of fDOM signal instances is inclusive of the fDOM signal [FIG. 3; ¶¶0040-0041, the output signals of M-times repetition 310 are inclusive of the output signals of the L-point DFT 300 because the output signals of M-times repetition 310 are generated by repeating the output signals of the DFT 300];
shaping each of the plurality of fDOM signal instances [FIG. 3; ¶0040, (using spectral weighting 320), performing spectral weighting/shaping on each of the output signals of the M-times repetition 310];  
combining the plurality of shaped fDOM signal instances to form a combined fDOM signal [FIG. 3; ¶0041, combining output signals of spectral weighting 320 (i.e., a plurality of shaped fDOM signal instances) or multi-streams to which each spectral weighted value is applied/output frequency signals of spectral weighting 320 to form a combined frequency signal (to be input to IDFT 330)];
transforming the combined fDOM signal into a block-based signal using an inverse DFT (IDFT) [FIG. 3; ¶0040-0044, transforming the combined output signals of spectral weighting 320 into a block-based signal using an inverse DFT (IDFT) 330];and 
outputting the block-based signal [FIG. 3; ¶0040-0044, outputting the output signals of IDFT 330].
Although Kim teaches, “transforming a set of data symbols into a frequency domain signal using a discrete Fourier transform (DFT)” as set forth above, Kim does not explicitly teach (see, emphasis), transforming a set of data symbols and a unique word (UW) sequence into a frequency domain signal using a discrete Fourier transform (DFT).
However, Berardinelli teaches, transforming a set of data symbols and a unique word (UW) sequence into a frequency domain signal using a discrete Fourier transform (DFT) [FIG. 4; section B, transforming data and a zero-tail signal (i.e., unique word sequence; note that zero sequences can be considered as unique word sequence)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of taught by Kim to provide features, transforming a set of data symbols and a unique word (UW) sequence into a frequency domain signal using a discrete Fourier transform (DFT), as taught by Berardinelli to arrive at the claimed invention. One of ordinary skill in the art would have been motivated to make such a combination in order to provide the system of Kim with the enhanced capability of allowing the system to boost OFDM flexibility and improve its frequency localization [see, last paragraph of right column of 1st page of Berardinelli].

Regarding claim 6, Kim teaches, the DFT and the IDFT have respective sizes [FIG. 3; ¶0040-0044, DFT has a size of L and IDFT has a size of LM], wherein the size of the IDFT (IDFT size) is larger than the size of the DFT (DFT size) [FIG. 3; ¶0040-0044, size (i.e., LM) of IDFT is larger than size (i.e., L) of DFT], wherein the plurality of fDOM signal instances comprises a number, k, of fDOM instances [FIG. 3; ¶¶0040 and 0045, the number of a plurality of repetition signals (i.e., plurality of fDOM signal instances) at the output of M-times repetition 310 is M (i.e., k)], wherein k corresponds to a ratio of the IDFT size to the DFT size [FIG. 3; ¶¶0040 and 0045, M corresponds to a ratio of the IDFT size of “LM” to the DFT size of “L”].

Regarding claim 7, Kim teaches, shaping the plurality of fDOM instances as set forth above in claim 1, and Kim further teaches, any of filtering each of a plurality of fDOM signal instances [FIG. 3; ¶¶0040-0041, at Equation 2, multiplying a corresponding weight F(i,j)/filtering to each of the output signals [Symbol font/0x59]MWLb(i, j) of M-times repetition 310  (i.e., a plurality of fDOM signal instances)]; and performing frequency-domain windowing on the plurality of fDoM signal instances [FIGS. 3 and 5; ¶¶0053-0055, at Equation 5, performing frequency-domain windowing on the output signals of M-times repetition 310  (i.e., a plurality of fDOM signal instances) using g(I, j) of removing a signal portion having negligibly small energy].

Regarding claim 8, Kim teaches, shaping the plurality of fDOM instances as set forth above in claim 1, and Kim further teaches, applying to a plurality of fDOM signal instances a respective plurality of components of a filter [FIG. 3; ¶0040-0041, at Equation 2, multiplying/applying to output signals [Symbol font/0x59]MWLb(i, j) of M-times repetition 310  (i.e., a plurality of fDOM signal instances) a respective plurality of weights (i.e., a respective plurality of components) of a spectral weighting 320 (i.e., filter)].

Regarding claim 10, Kim teaches, performing frequency domain windowing as set forth above in claim 7, and Kim further teaches, multiplying the plurality of fDOM signal instances with a filter having frequency response that suppresses one or more samples of one or more of the plurality of fDOM signal instances [FIGS. 3 and 5; ¶¶ 53-55, at Equation 5, multiplying the output signals of M-times repetition 310  (i.e., a plurality of fDOM signal instances) with a filter having frequency response of g(I, j) that removes/suppresses a signal portion having negligibly small energy (see, “x1<[Symbol font/0x65]”of Equation 5) (i.e., one or more samples) of the entire energy range of the signal (see, “x1≥[Symbol font/0x65] and x1<[Symbol font/0x65]” of Equation 5) (i.e., one or more of the plurality of fDOM signal instances].  

Regarding claim 14, Kim teaches, a transmitter [FIG. 3; ¶0039-0044, a block of performing a transmission method in a multi-stream CPDMA] comprising a discrete Fourier transform (DFT) unit [FIG. 3; ¶0039-0044, L-point DFT 300], a processing unit [FIG. 9; ¶0082-0083, processor 910 or 950], and an inverse DFT (IDFT) unit [FIG. 3; ¶0039-0044, LM-point IDFT 330]. Thus, claim 14 is rejected at least based on a similar rational applied to claim 1. 

Regarding claim 15, Kim teaches, “the processing unit” as set forth above in claim 14. Thus, Claim 15 is rejected at least based on a similar rational applied to claim 7.
	
Regarding claim 16, Kim teaches, “the processing unit” as set forth above in claim 14, Kim in view of Berardinelli teaches, multiplying the plurality of fDOM signal instances with a frequency domain filter having a frequency response, as set forth above in claim 10, and Kim further teaches, a frequency domain filter having a frequency response based on a time domain filter having a certain length [note that a frequency response of a frequency domain filter is the frequency response of a corresponding time domain filter having a certain length (further note that a time domain filter has a certain length]. 

Regarding claim 18, Kim teaches, a method implemented in transmitter [FIGS. 1 and 3; ¶0026, a block transmission method in a multi-stream CPDMA transmitter] comprising: 
transforming a first set of data symbols [FIG. 3; ¶0039, a transforming a set of data symbols b(i,1); see, the signal input to L-point DFT 300] into a first frequency domain ("fDOM") signal using a first discrete Fourier transform (DFT) [FIG. 3; ¶0039-0041, into a frequency domain; note that the L-point DFT 300 is a block which transforms a time-domain signal into a frequency-domain signal using a discrete Fourier transform (DFT); see, the signal output from the L-point DFT 300 corresponding to the data symbol b(i,1)]; 
replicating the first fDOM signal so as to form a plurality of first fDOM signal instances [FIG. 3; ¶¶0040-0041, performing M times repetition/replicating on the output signals of the L-point DFT 300 (corresponding to the data symbol b(i,1)) to form output signals of M-times repetition 310 (i.e., a plurality of first fDOM signal instances)], wherein the plurality of first fDOM signal instances is inclusive of the first fDOM signal [FIG. 3; ¶¶0040-0041, the output signals of M-times repetition 310 are inclusive of the output signals of the L-point DFT 300 (corresponding to the data symbol b(i,1)) because the output signals of M-times repetition 310 are generated by repeating the output signals of the DFT 300];
shaping each of the plurality of first fDOM signal instances [FIG. 3; ¶0040, (using spectral weighting 320), performing spectral weighting/shaping on each of the output signals of the M-times repetition 310 (corresponding to the data symbol b(i,1))];  
combining the plurality of shaped first fDOM signal instances to form a first combined fDOM signal [FIG. 3; ¶0041, combining output signals of spectral weighting 320 (i.e., a plurality of shaped first fDOM signal instances) or multi-streams to which each spectral weighted value is applied/output frequency signals of spectral weighting 320 (corresponding to the data symbol b(i,1)) to form a combined frequency signal (to be input to IDFT 330)];
transforming a second set of data symbols [FIG. 3; ¶0039, a transforming a set of data symbols b(i,ji); see, the signal input to L-point DFT 300] into a second frequency domain ("fDOM") signal using a second discrete Fourier transform (DFT) [FIG. 3; ¶0039-0041, into a frequency domain; note that the L-point DFT 300 is a block which transforms a time-domain signal into a frequency-domain signal using a discrete Fourier transform (DFT); see, the signal output from the L-point DFT 300 corresponding to the data symbol b(i,ji)]; 
replicating the second fDOM signal so as to form a plurality of second fDOM signal instances [FIG. 3; ¶¶0040-0041, performing M times repetition/replicating on the output signals of the L-point DFT 300 (corresponding to the data symbol b(i,ji)) to form output signals of M-times repetition 310 (i.e., a plurality of second fDOM signal instances)], wherein the plurality of second fDOM signal instances is inclusive of the second fDOM signal [FIG. 3; ¶¶0040-0041, the output signals of M-times repetition 310 are inclusive of the output signals of the L-point DFT 300 (corresponding to the data symbol b(i,ji)) because the output signals of M-times repetition 310 are generated by repeating the output signals of the DFT 300];
shaping each of the plurality of second fDOM signal instances [FIG. 3; ¶0040, (using spectral weighting 320), performing spectral weighting/shaping on each of the output signals of the M-times repetition 310 (corresponding to the data symbol b(i,ji)];  
combining the plurality of shaped second fDOM signal instances to form a second combined fDOM signal [FIG. 3; ¶0041, combining output signals of spectral weighting 320 (i.e., a plurality of shaped second fDOM signal instances) or multi-streams to which each spectral weighted value is applied/output frequency signals of spectral weighting 320 (corresponding to the data symbol b(i,ji)) to form a combined frequency signal (to be input to IDFT 330)];
adding the first combined fDOM signal and the second combined fDOM signal to form a third fDOM signal [FIG. 3; ¶0040-0041, adding the output signals of spectral weighting 320 (corresponding to the data symbol b(i,1)) (i.e., a plurality of shaped first fDOM signal instances) and the output signals of spectral weighting 320 (corresponding to the data symbol b(i,ji)) (i.e., a plurality of shaped second fDOM signal instances) to form another combined output signals];
transforming the third fDOM signal into a block-based signal using an inverse DFT (IDFT) [FIG. 3; ¶0040-0044, transforming the combined output signals from the spectral weighting 320 (corresponding to the data symbol b(i,1)) and the spectral weighting 320 (corresponding to the data symbol b(i,ji)) into a block-based signal using an inverse DFT (IDFT) 330]; and
 outputting the block-based signal [FIG. 3; ¶0040-0044, outputting the output signals of IDFT 330].  
Although Kim teaches, “transforming a set of data symbols into a frequency domain signal using a discrete Fourier transform (DFT)” as set forth above, Kim does not explicitly teach (see, emphasis), transforming a set of data symbols and a unique word (UW) sequence into a frequency domain signal using a discrete Fourier transform (DFT).
However, Berardinelli teaches, transforming a set of data symbols and a unique word (UW) sequence into a frequency domain signal using a discrete Fourier transform (DFT) [FIG. 4; section B, transforming data and a zero-tail signal (i.e., unique word sequence; note that zero sequences can be considered as unique word sequence)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of taught by Kim to provide features, transforming a set of data symbols and a unique word (UW) sequence into a frequency domain signal using a discrete Fourier transform (DFT), as taught by Berardinelli to arrive at the claimed invention. One of ordinary skill in the art would have been motivated to make such a combination in order to provide the system of Kim with the enhanced capability of allowing the system to boost OFDM flexibility and improve its frequency localization [see, last paragraph of right column of 1st page of Berardinelli].

Claims 2-5, 19-22 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Publication No. 2014/0341259) in view of Berardinelli et al “On the potential of OFDM enhancements as 5G waveforms”, 2014 IEEE 79th Vehicular Technology Conference (VTC Spring), May 18-21, 2014, Seoul, Korea and further in view of Ko et al (US Publication No. 2011/0134902). 

Regarding claim 2, although Kim in view of Berardinelli teaches, “the combined fDOM signal”, Kim in view of Berardinelli does not explicitly teach (see, emphasis), a signal is mapped to a set of subcarriers.
However, Ko teaches, a signal is mapped to a set of subcarrier [FIG. 11; ¶0059-0060, at Table 4, a plurality of signals (as a whole) including first transmission antenna signals Tx1 and third transmission antenna signals Tx3 is mapped to a set of subcarriers]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of taught by Kim in view of Berardinelli to a signal is mapped to a set of subcarrier as taught by Ko to arrive at the claimed invention. One of ordinary skill in the art would have been motivated to make such a combination in order to provide the system of Kim in view of Berardinelli with the enhanced capability of allowing the system to perform precoding on code words to be transmitted in order to reduce a peak-to-average power ratio (PAPR) in employing a spatial multiplexing scheme [¶0009 of Ko].

Regarding claim 3, although Kim in view of Berardinelli teaches, combining the plurality of fDOM signal instances to form a combined fDOM signal comprises mapping the plurality of fDOM signal instances to a set of subcarriers as set forth above, Kim in view of Berardinelli does not explicitly teach, mapping a plurality of signals to a respective plurality of subsets of the set of subcarriers.  
	However, Ko teaches, mapping a plurality of signals to a respective plurality of subsets of a set of subcarriers [FIG. 11; ¶0059-0060, at Table 4, mapping a plurality of first transmission antenna signals Tx1 to a subset of subcarriers “11...1100...00” of the set of subscarriers, and mapping a plurality of third transmission antenna signals Tx3 to a subset of subcarriers “00...0033...33” of the set of subscarriers].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of taught by Kim in view of Berardinelli to map a plurality of signals to a respective plurality of subsets of a set of subcarriers as taught by Ko to arrive at the claimed invention. One of ordinary skill in the art would have been motivated to make such a combination in order to provide the system of Kim in view of Berardinelli with the enhanced capability of allowing the system to perform precoding on code words to be transmitted in order to reduce a peak-to-average power ratio (PAPR) in employing a spatial multiplexing scheme [¶0009 of Ko]. 

Regarding claim 4, Kim in view of Berardinelli does not explicitly teach, at least one of the subsets of the plurality of subsets is not mutually exclusive from at least one other subset of the plurality of subsets.  
	However, Ko teaches, at least one of the subsets of a plurality of subsets is not mutually exclusive from at least one other subset of the plurality of subsets [FIG. 11; ¶¶ 59 and 60, at Table 4, one of the subset of “11...1100...00” mapped to first transmission antenna signals Tx1 is not mutually exclusive from another one of the subset of “22...2200...00” mapped to second transmission antenna signals Tx2].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of taught by Kim in view of Berardinelli to have at least one of the subsets of a plurality of subsets not mutually exclusive from at least one other subset of the plurality of subsets as taught by Ko to arrive at the claimed invention. One of ordinary skill in the art would have been motivated to make such a combination in order to provide the system of Kim in view of Berardinelli with the enhanced capability of allowing the system to perform precoding on code words to be transmitted in order to reduce a peak-to-average power ratio (PAPR) in employing a spatial multiplexing scheme [¶0009 of Ko]. 

Regarding claim 5, although Kim in view of Berardinelli does not explicitly teach, mapping a plurality of signals to a respective plurality of adjacent, non-overlapping subsets.  
However, Ko teaches, mapping a plurality of signals to respective plurality of adjacent, non-overlapping subsets [FIG. 11; ¶¶ 59 and 60, at Table 4, mapping a plurality of first transmission antenna signals Tx1 to a subset of subcarriers “11...1100...00”, and mapping a plurality of third transmission antenna signals Tx3 to a subset of subcarriers “00...0033...33”] which is adjacent, non-overlapping subset to the subset of subcarriers “11...1100...00”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of taught by Kim in view of Berardinelli to map a plurality of signals to respective plurality of adjacent, non-overlapping subsets as taught by Ko to arrive at the claimed invention. One of ordinary skill in the art would have been motivated to make such a combination in order to provide the system of Kim in view of Berardinelli with the enhanced capability of allowing the system to perform precoding on code words to be transmitted in order to reduce a peak-to-average power ratio (PAPR) in employing a spatial multiplexing scheme [¶0009 of Ko].

Regarding claim 19, although Kim in view of Berardinelli teaches, “the combined fDOM signal”, Kim in view of Berardinelli does not explicitly teach (see, emphasis), a signal is mapped to a set of subcarriers.
However, Ko teaches, a signal is mapped to a set of subcarrier [FIG. 11; ¶0059-0060, at Table 4, a plurality of signals (as a whole) including first transmission antenna signals Tx1 and third transmission antenna signals Tx3 is mapped to a set of subcarriers]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of taught by Kim in view of Berardinelli to a signal is mapped to a set of subcarrier as taught by Ko to arrive at the claimed invention. One of ordinary skill in the art would have been motivated to make such a combination in order to provide the system of Kim in view of Berardinelli with the enhanced capability of allowing the system to perform precoding on code words to be transmitted in order to reduce a peak-to-average power ratio (PAPR) in employing a spatial multiplexing scheme [¶0009 of Ko].

Regarding claim 20, Kim in view of Berardinelli and Ko teaches, the third fDOM signal is mapped to a set of subcarriers, as set forth above in claim 19, and Kim in view of Berardinelli teaches, combining the plurality of first fDOM signal instances to form a first combined fDOM signal, and combining the plurality of second fDoM signal instances to form a second combined fDOM signal, as set forth above in claim 18. Although Kim in view of Berardinelli does not explicitly teach, mapping a plurality of first signals to a set of subcarriers, and mapping a plurality of second signals to the set of subcarriers.  
	However, Ko teaches, mapping a plurality of first signals to a set of subcarriers, and mapping a plurality of second signals to the set of subcarriers [FIG. 11; ¶¶ 59 and 60, at Table 4, mapping a plurality of first transmission antenna signals Tx1 to a set of subcarriers “11...1100...00”, and mapping a plurality of second transmission antenna signals Tx2 to the set of subcarriers “22...2200...00”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of taught by Kim in view of Berardinelli to map a plurality of first signals to a set of subcarriers, and mapping a plurality of second signals to the set of subcarriers, as taught by Ko to arrive at the claimed invention. One of ordinary skill in the art would have been motivated to make such a combination in order to provide the system of Kim in view of Berardinelli with the enhanced capability of allowing the system to perform precoding on code words to be transmitted in order to reduce a peak-to-average power ratio (PAPR) in employing a spatial multiplexing scheme [¶0009 of Ko].

Regarding claim 21, Kim in view of Berardinelli and Ko teaches, the third fDOM signal is mapped to a set of subcarriers, as set forth above in claim 19, and Kim further teaches, adding the sample of the first combined fDOM signal and the sample of the second combined fDoM signal [FIG. 3; ¶0040-0044 of Kim, combining/adding a sample of the output signals of spectral weighting 320 (corresponding to the data symbol b(i,1)) (i.e., first combined fDOM signal) and a sample of the output signals of spectral weighting 320 (corresponding to the data symbol b(i,ji)) (i.e., second combined fDOM signal)]. 
Kim in view of Berardinelli does not explicitly teach, a sample of a first signal is mapped to a subcarrier of a set of subcarriers, and a sample of a second signal is mapped the same subcarrier of the set of subcarriers.  
	However, Ko teaches, a sample of a first signal is mapped to a subcarrier of a set of subcarriers, and a sample of a second signal is mapped the same subcarrier of the set of subcarriers [FIG. 11; ¶005-0060, a sample of a plurality of first transmission antenna signals Tx1 to a subcarrier “11...1100...00” of a set of subcarriers “11...1100...00”, and a sample of a plurality of second transmission antenna signals Tx2 to a subcarrier “22...2200...00” of the set of subcarriers “22...2200...00”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of taught by Kim in view of Berardinelli to provide features, a sample of a first signal is mapped to a subcarrier of a set of subcarriers, and a sample of a second signal is mapped the same subcarrier of the set of subcarriers, as taught by Ko to arrive at the claimed invention. One of ordinary skill in the art would have been motivated to make such a combination in order to provide the system of Kim in view of Berardinelli with the enhanced capability of allowing the system to perform precoding on code words to be transmitted in order to reduce a peak-to-average power ratio (PAPR) in employing a spatial multiplexing scheme [¶0009 of Ko].
	
Regarding claim 22, Kim in view of Berardinelli and Ko teaches, the third fDOM signal is mapped to a set of subcarriers, combining the plurality of first fDOM signal instances to form a first combined fDOM signal, and combining the plurality of second fDoM signal instances to form a second combined fDOM signal, as set forth above. 
Kim in view of Berardinelli does not explicitly teach, mapping a plurality of first signals to a first partition of the set of subcarriers, and mapping a plurality of second signals to a second partition of the set of subcarriers.  
	However, Ko teaches, mapping a plurality of first signals to a first partition of the set of subcarriers [FIG. 11; ¶0059-0060, at Table 4, mapping a plurality of first transmission antenna signals Tx1 to a subset/partition of subcarriers “11...1100...00”], and mapping a plurality of second signals to a second partition of the set of subcarriers[FIG. 11; ¶¶ 59 and 60, at Table 4, mapping a plurality of third transmission antenna signals Tx3 to a subset/partition of subcarriers “00...0033...33”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of taught by Kim in view of Berardinelli to map a plurality of first signals to a first partition of the set of subcarriers, and map a plurality of second signals to a second partition of the set of subcarriers as taught by Ko to arrive at the claimed invention. One of ordinary skill in the art would have been motivated to make such a combination in order to provide the system of Kim in view of Berardinelli with the enhanced capability of allowing the system to perform precoding on code words to be transmitted in order to reduce a peak-to-average power ratio (PAPR) in employing a spatial multiplexing scheme [¶0009 of Ko].

Regarding claim 24, Kim in view of Berardinelli and Ko teaches, the third fDOM signal is mapped to a set of subcarriers, as set forth above in claim 19, and Kim in view of Berardinelli further teaches, combining the plurality of first fDOM signal instances to form a first combined fDOM signal, and combining the plurality of second fDoM signal instances to form a second combined fDOM signal, as set forth above in claim 18.
Kim in view of Berardinelli does not explicitly teach, mapping a plurality of first signals to a first subset of the set of subcarriers, mapping a plurality of second signals to a second subset of the set of subcarriers, and the first and second subsets have one or more subcarriers in common.  
	However, Ko teaches, mapping a plurality of first signals to a first subset of the set of subcarriers [FIG. 11; ¶0059-0060, at Table 4, mapping a plurality of first transmission antenna signals Tx1 to a subset/partition of subcarriers “11...1100...00”], and mapping a plurality of second signals to a second subset of the set of subcarriers [FIG. 11; ¶¶ 59 and 60, at Table 4, mapping a plurality of first transmission antenna signals Tx2 to a subset/partition of subcarriers “22...2200...00”], and the first and second subsets have one or more subcarriers in common [note that the subsets of subcarriers of “11...1100...00” and “22...2200...00” have one or more subcarriers in common; further note numbers at the same locations represent the same subcarriers].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of taught by Kim in view of Berardinelli to map a plurality of first signals to a first subset of the set of subcarriers, and map a plurality of second signals to a second subset of the set of subcarriers as taught by Ko to arrive at the claimed invention. One of ordinary skill in the art would have been motivated to make such a combination in order to provide the system of Kim in view of Berardinelli with the enhanced capability of allowing the system to perform precoding on code words to be transmitted in order to reduce a peak-to-average power ratio (PAPR) in employing a spatial multiplexing scheme [¶0009 of Ko].

Regarding claim 25, Kim in view of Berardinelli and Ko teaches, the third fDOM signal is mapped to a set of subcarriers, as set forth above in claim 19, and Kim further teaches, adding one or more samples of the first combined fDOM signal and the second combined fDOM signal [FIG. 3; ¶000040-0044, combining/adding a sample of the output signals of spectral weighting 320 (corresponding to the data symbol b(i,1)) (i.e., first combined fDOM signal) and a sample of the output signals of spectral weighting 320 (corresponding to the data symbol b(i,ji)) (i.e., second combined fDOM signal), and Kim in view of Berardinelli further teaches, combining the plurality of first fDOM signal instances to form a first combined fDOM signal, and combining the plurality of second fDoM signal instances to form a second combined fDOM signal, as set forth above in claim 18. 
Kim in view of Berardinelli does not explicitly teach, mapping a plurality of first signals to a first subset of the set of subcarriers, mapping a plurality of second signals to a second subset of the set of subcarriers, and the first and second subsets have one or more subcarriers in common.  
	However, Ko teaches, mapping a plurality of first signals to a first subset of the set of subcarriers [FIG. 11; ¶¶0059-0060, at Table 4, mapping a plurality of first transmission antenna signals Tx1 to a subset/partition of subcarriers “11...1100...00”], and mapping a plurality of second signals to a second subset of the set of subcarriers [FIG. 11; ¶¶ 59 and 60, at Table 4, mapping a plurality of first transmission antenna signals Tx2 to a subset/partition of subcarriers “22...2200...00”], and the first and second subsets have one or more subcarriers in common [note that the subsets of subcarriers of “11...1100...00” and “22...2200...00” have one or more subcarriers in common; further note numbers at the same locations represent the same subcarriers].
	Further, Kim in view of Berardinelli does not explicitly teach, one or more samples mapped to one or more subcarriers in common, and appending to the added samples (i) one or more samples of a first signal mapped to subcarriers of a first subset other than the one or more subcarriers in common and (ii) one or more samples of a second signal mapped to subcarriers of a second subset other than the one or more subcarriers in common.
However, Ko teaches, samples of a first signal and a second signal mapped to a subcarrier in common [FIG. 11; ¶0059-0060, samples of a combined signal of transmission antenna signals Tx1 and Tx3 (i.e., first signal) and a transmission antenna signal Tx2 (i.e., second signal) are mapped to a subcarrier in common “11...1133...33” and “22...2200...00”, respectively; note that numbers at the same locations represent the same subcarriers], and appending to the added samples (i) one or more samples of a first signal mapped to subcarriers of a first subset other than the one or more subcarriers in common [FIG. 11; ¶¶ 59 and 60, including/appending to the added samples (i) samples of the combined signal of transmission antenna signals Tx1 and Tx3 (i.e., first signal) other than the one or more subcarriers in common “11...1133...33”] and (ii) one or more samples of a second signal mapped to subcarriers of a second subset other than the one or more subcarriers in common [FIG. 11; ¶¶ 59 and 60, (ii) samples of the transmission antenna signal Tx2 (i.e., second signal) other than the one or more subcarriers in common “22...2200...00”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of taught by Kim in view of Berardinelli to provide features, “map a plurality of first signals to a first subset of the set of subcarriers, and map a plurality of second signals to a second subset of the set of subcarriers, one or more samples mapped to one or more subcarriers in common, and appending to the added samples (i) one or more samples of a first signal mapped to subcarriers of a first subset other than the one or more subcarriers in common and (ii) one or more samples of a second signal mapped to subcarriers of a second subset other than the one or more subcarriers in common”, as taught by Ko to arrive at the claimed invention. One of ordinary skill in the art would have been motivated to make such a combination in order to provide the system of Kim in view of Berardinelli with the enhanced capability of allowing the system to perform precoding on code words to be transmitted in order to reduce a peak-to-average power ratio (PAPR) in employing a spatial multiplexing scheme [¶0009 of Ko].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Publication No. 2014/0341259) in view of Berardinelli et al “On the potential of OFDM enhancements as 5G waveforms”, 2014 IEEE 79th Vehicular Technology Conference (VTC Spring), May 18-21, 2014, Seoul, Korea and further in view of Fang et al (US Publication No. 2009/0245444). 

Regarding claim 9, although Kim in view of Berardinelli teaches, the plurality of components of a filter, as set forth above in claim 8, Kim in view of Berardinelli does not explicitly teach, the plurality of components of a filter are rotated with a respective plurality of complex coefficients.  
	However, Fang teaches, a plurality of components of a filter are rotated with a respective plurality of complex coefficients [¶¶ 86 and 87, values (e.g., phase) of filtering parameters (i.e., a plurality of components) of a frequency-domain filter are multiplied (with components of signals)/rotated with complex coefficients; note that the since complex coefficients has a modulus indicating a gain and a phase angle, the values of filtering parameters are rotated in a modulo manner with complex efficient].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of taught by Kim in view of Berardinelli to provide features, the plurality of components of a filter are rotated with a respective plurality of complex coefficients as taught by Fang to arrive at the claimed invention. One of ordinary skill in the art would have been motivated to make such a combination in order to provide the system of Kim in view of Berardinelli with the enhanced capability of allowing the filter of the system to implement a phase response of a leading or lag phrase over a frequency band and thus improve overall system performance [¶0087 of Fang].

Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Publication No. 2014/0341259) in view of Berardinelli et al “On the potential of OFDM enhancements as 5G waveforms”, 2014 IEEE 79th Vehicular Technology Conference (VTC Spring), May 18-21, 2014, Seoul, Korea and further in view of Atungsiri et al (US Publication No. 2019/0349230). 

Regarding claim 11, Kim in view of Berardinelli does not explicitly teach, the filter has a length that is less than or equal to a number of time domain samples that corresponds to an internal guard interval.  
	However, Atungsiri teaches, a filter has a length that is less than or equal to a number of time domain samples that corresponds to an internal guard interval [FIG. 16; ¶ 91, a matched filter has a length that is match the number of samples in an internal guard interval; note that a guard interval is positioned between (i.e., internal) data symbols].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of taught by Kim in view of Berardinelli to provide features, a filter has a length that is less than or equal to a number of time domain samples that corresponds to an internal guard interval as taught by Atungsiri to arrive at the claimed invention. One of ordinary skill in the art would have been motivated to make such a combination in order to provide the system of Kim in view of Berardinelli with the enhanced capability of allowing the system to detect a signature sequence from a guard interval without having to detect and process the whole preamble and thus, reduce processing times and complexity [¶0018 of Atungsiri].

Regarding claim 17, although Kim in view of Berardinelli teaches, the frequency response is based on the time domain filter, as set forth above in claim 16, Kim in view of Berardinelli does not explicitly teach, a filter has the length that is less than or equal to a number of time domain samples that corresponds to an internal guard interval.
	However, Atungsiri teaches, a filter has a length that is less than or equal to a number of time domain samples that corresponds to an internal guard interval [FIG. 16; ¶ 91, a matched filter has a length that is match the number of samples in an internal guard interval; note that a guard interval is positioned between (i.e., internal) data symbols].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of taught by Kim in view of Berardinelli to provide features, a filter has a length that is less than or equal to a number of time domain samples that corresponds to an internal guard interval as taught by Atungsiri to arrive at the claimed invention. One of ordinary skill in the art would have been motivated to make such a combination in order to provide the system of Kim in view of Berardinelli with the enhanced capability of allowing the system to detect a signature sequence from a guard interval without having to detect and process the whole preamble and thus, reduce processing times and complexity [¶0018 of Atungsiri].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Publication No. 2014/0341259) in view of Berardinelli et al “On the potential of OFDM enhancements as 5G waveforms”, 2014 IEEE 79th Vehicular Technology Conference (VTC Spring), May 18-21, 2014, Seoul, Korea and further in view of Atungsiri et al (US Publication No. 2019/0349230) and further in view of Hefenstein et al (US Publication No. 2008/0310543). 

Regarding claim 12, although Kim teaches, the up-sampling factor corresponds to a ratio of the IDFT size to the DFT size [FIG. 3; ¶0040-0044, up-sampling factor corresponding to a ratio of the IDFT size of LM to the DFT size of L], Kim in view of Berardinelli and Atungsiri does not explicitly teach, an internal guard interval is based on an up-sampling factor.  
	However, Hefenstein teaches, a guard interval is based on an up-sampling factor [¶0052, a guard period is related to feeding up-sampler with zeros]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of taught by Kim in view of Berardinelli and Atungsiri to provide features, a guard interval is based on an up-sampling factor, as taught by Hefenstein to arrive at the claimed invention. One of ordinary skill in the art would have been motivated to make such a combination in order to provide the system of Kim in view of Berardinelli and Atungsiri with the enhanced capability of allowing the system to enable a smooth response of a pulse shaping filter and thus, improve overall system performance [¶0052 of Hefenstein].

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Publication No. 2014/0341259) in view of Berardinelli et al “On the potential of OFDM enhancements as 5G waveforms”, 2014 IEEE 79th Vehicular Technology Conference (VTC Spring), May 18-21, 2014, Seoul, Korea and further in view of Pagnanelli et al (US Publication No. 2015/0061911) and Blu et al (US Publication No. 2009/0191814). 

Regarding claim 13, although Kim in view of Berardinelli teaches, performing frequency domain windowing and multiplying the plurality of fDOM signal instances with a filter, as set forth above in claim 10, Kim in view of Berardinelli does not explicitly teach, a filter having sidelobes smaller than a sinc function.
However, Pagnanelli teaches, a filter having sidelobes smaller than a sinc function [¶ 101, Bessel lowpass filter producing a frequency responses with lower sidelobe than that of a sinc(x) function]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of taught by Kim in view of Berardinelli to provide features, a filter having sidelobes smaller than a sinc function as taught by Pagnanelli to arrive at the claimed invention. One of ordinary skill in the art would have been motivated to make such a combination in order to provide the system of Kim in view of Berardinelli with the enhanced flexibility of allowing the frequency response of the filter to exhibit greater stopband attenuation adapted to a non-rectangular window [¶0101 of Pagnanelli].
Further, Kim in view of Berardinelli and Pagnanelli does not explicitly teach (see, emphasis), a Dirchlet sinc function.  
However, Blu teaches, a Dirchlet sinc function [¶0061, Dirchlet sinc function used prior to sampling].	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sinc function taught by Kim in view of Berardinelli and Pagnanelli to be Dirchlet sinc function as taught by Blu to arrive at the claimed invention. One of ordinary skill in the art would have been motivated to make such a combination in order to provide the system of Kim in view of Berardinelli and Pagnanelli with the enhanced flexibility of selecting a window used prior to sampling of data [¶0061 of Blu].

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Publication No. 2014/0341259) in view of Berardinelli et al “On the potential of OFDM enhancements as 5G waveforms”, 2014 IEEE 79th Vehicular Technology Conference (VTC Spring), May 18-21, 2014, Seoul, Korea and further in view of Christoph et al (US Publication No. 2008/0126461).

Regarding claim 23, Kim in view of Berardinelli teaches, adding the first combined fDOM signal and the second combined fDOM signal to form a third fDOM signal as set forth above, and Kim in view of Berardinelli does not explicitly teach (see, emphasis), concatenating a first fDOM signal and a second fDOM signal.
	However, Christoph teaches, concatenating a first fDOM signal and a second fDOM signal [FIG. 4; ¶0037, (concatenator 440) concatenates delayed output signals with respective Fourier transformed filter partitions].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of taught by Kim in view of Berardinelli to provide features concatenating a first fDOM signal and a second fDOM signal, as taught by Christoph to arrive at the claimed invention. One of ordinary skill in the art would have been motivated to make such a combination in order to provide the system of Kim in view of Berardinelli with the enhanced capability of generating a total spectrum signal provided to the input of an IFFT processor and thus providing processed digital output signals [¶0012 of Christoph].
  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.f attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        /Ian N Moore/Supervisory Patent Examiner, Art Unit 2469